Memorandum by the Court. The delay of three and one-half months in pronouncing sentence was not within the rule “to be applied to extremely long and unreasonable delays only ”. (People ex rel. Party v. Fay (10 N Y 2d 374, 379.) The court did not lose jurisdiction and no procedural objection under section 471 of the Code of Criminal Procedure was raised. (Matter of Hogan V. Bohan, 305 N. Y. 110,112; People ex rel. Battista v. Christian, 249 N. Y. 334; *937People ex reí. Márchese v. La Vaillee, 23 A D 2d 537; People v. Pérsico, 45 Mise 2d 421; People v. Warrelman, 42 Mise 2d 783.) Judgment affirmed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.